DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. The applicant’s arguments are as follows: (1) Luttrull’s pathway passes through a clear pupil zone and thus follows a different light pathway than the claimed extrapupillary/backwards pathway, in addition to having a different (mostly lower) light intensity range (2) Luttrell’s disclosure of treatment for myopia appears more hypothetical/may not be effective, whereas the claimed method is based on an observation that high intensity extrapupillary/backwards light activation is [effective] (3) the applicant again clarifies that the light pathway illuminates the eyes/skin around eyes, penetrating to lens, as well as penetrating to RPE & retina; thus the pathway is indirect & the target tissue can endure intensity in the range of 10000 lux. The examiner acknowledges the applicant’s arguments; however, they are not fully persuasive. Regarding (3), Luttrell does not exclude the application of higher intensities as long as they are therapeutically effective and safe, stating, “use of a different wavelength can impact the preferred intensity or power of the laser light beam and the exposure .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being taught by US 20190328577 A1 to Luttrell et al, henceforth Luttrell.
Regarding claim 1, Luttrull teaches a myopia-preventing illumination apparatus (“system, generally referred to by the reference number 30,” [0080], Fig. 3) for illuminating eyeballs and surrounding tissues via light that penetrating periorbital skin, subcutaneous tissue, then pass through cornea, iris, uvea, sclera and choroid ([0136]), comprising a light source (laser console 32, [0080]) and a controller (the controller 64 and 66, [0105]) electrically connects to the light source, wherein the light source is projects to and illuminates on skin surrounding eyes, penetrates and enters subcutaneous tissue, iris, ciliary body and lens, as well as penetrates peripheral tissues of eyeballs, sclera, uvea, choroid and retinal pigment epithelium ([0136]; “using an electronic software program to adjust the optical scanning mechanism 60 until complete coverage of the retina, or at least the portion of the retina desired to be treated, is exposed to the phototherapy” [0105]), and indirectly enters into vitreous and retina, so as to prevent myopia from further worsening (“slow, stop or even reverse the progression of myopia, and particularly pediatric myopia” [0135]) by inducing microscopic biochemical reactions (“SDM treatment in accordance with the 

Regarding claim 2, Luttrull teaches myopia-preventing illumination apparatus (system 30) for illuminating eyeballs and surrounding tissues via light that penetrating periorbital skin, subcutaneous tissue, then pass through cornea, iris, uvea, sclera and choroid ([0136]) according to claim 1, wherein the light source comprises various spectra (“Invisible phototherapy or true subthreshold photocoagulation in accordance with the present invention can be performed at various laser light wavelengths, such as from a range of 532 nm to 1300 nm.” [0054]), wherein the spectra and compositions thereof can be adjusted according to a requirement (“in order that the retinal tissue is not damaged, yet therapeutic effect is achieved” [0054]), the light source can be one type of light source or a composition of various light sources ([0054; 0057]), the illumination level provided by the light source is adjustable, and being adjusted to greater than 0.5 LUX or programmably adjusted based on different time periods ([0057]); the illumination timing of the illumination provided by the light source being continuous, intermittent, a mixture thereof or programmably adjusted (“duty cycle should be less than 10%, and preferably between 2.5%-5%”, [0057]; “pulse train duration or exposure time should be between 100 and 600 milliseconds,” .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luttrull as applied to claim 1 above, and further in view of US 10052497 B2 to Deisseroth et al, henceforth Deisseroth.
Regarding claim 3, Luttrell teaches the myopia-preventing illumination apparatus for illuminating eyeballs and surrounding tissues via light that penetrating periorbital skin, subcutaneous tissue, then pass through cornea, iris, uvea, sclera and choroid according to claim 1, wherein the controller is a CPU (controller 64 
Luttrell does not state a battery, however, Deisseroth, which teaches a device for optical illumination and thus exists in the applicant’s field of endeavor, states a battery (“power from battery 708”). It would be obvious to one of ordinary skill in the art to combine the device of Luttrell with the battery of Deisseroth to provide a wireless power source and thus greater use-case adaptability for an optical treatment device.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell as applied to claim 1 above, and further in view of WO 2016040534 A1 to Tedford et al, henceforth Tedford.
Regarding claim 4, Luttrell teaches wherein the light source is provided above, below or laterally to a pair of glasses (“The laser generates a laser light beam which is passed through optics, such as an optical lens or mask, or a plurality of 

Regarding claim 5, Luttrell teaches an illumination device and wherein illumination provided by the light source being respectively and individually controlled, or collectively controlled by a main program but does not state a frame. Tedford states wherein the light source is provided on an illumination device frame (“Such wearable devices include a frame comprising a front piece and two earpieces extending from the front piece;” [0023] Tedford). It would be obvious to one of ordinary skill in the art to combine the device of Luttrell with the frame integration as taught by Tedford in order that the device be more readily worn and used by a patient. 



Regarding claim 7, Luttrell teaches a light source but does not state a frame. Tedford states wherein the light source is directly provided on a glasses frame (“Such wearable devices include a frame comprising a front piece and two earpieces extending from the front piece;” [0023] Tedford).  It would be obvious to one of ordinary skill in the art to combine the device of Luttrell with the frame integration as taught by Tedford in order that the device be more readily worn and used by a patient. 

Regarding claim 8, Luttrell teaches a light source but does not state headgear. Tedford states wherein the light source is provided on an edge of a headgear (“a headband, a helmet, a mask, or the like or any combination thereof.” [0185]).  It 

Regarding claim 9, Luttrell teaches a light source but does not state a hair band or head band. However, Tedford teaches wherein the light source is provided on a hair band or head band (“a headband, a helmet, a mask, or the like or any combination thereof.” [0185]).  It would be obvious to one of ordinary skill in the art to combine the device of Luttrell with the headband integration as taught by Tedford in order that the device be more readily worn and used by a patient.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luttrell as applied to claim 1 above, and further in view of JP 2018509983 A to Samek et al, henceforth Samek; see attached, annotated machine translation.
Regarding claim 10, Luttrell teaches a light source but does not state a pad. However, Samek, which teaches ophthalmic treatment methods and thus exists in the applicant’s field of endeavor, teaches wherein the light source is provided on a pad, wherein the pad being adhered to the head of a vision corrected person (“These pad surfaces may face inward. Such a surface can bring the electrode into contact with the eye or the face (front or side) such as orbit, cheek, forehead, temple, or any other location. In some cases, the electrodes .
Conclusion
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:00-5:00 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792